PER CURIAM:
This claim was submitted upon written stipulation which revealed *31the following facts: Claimant is the owner of real property located on Route 1, Worthington, Harrison County, West Virginia. In early summer, 1982, respondent placed a concrete drainage vessel under Local Service Route 44/6 and caused a certain portion of the drainage system and two holes to be constructed on claimant’s property. Respondent did not obtain a drainage easement from claimant. In the course of claimant’s operating his hay baler on his property, the hay baler slipped into a hole, sustaining damage to its axle. The parties agree that $84.62 is a fair and equitable estimate of the damages sustained by claimant.
As the respondent’s negligence in digging the hole on claimant’s property was the proximate cause of the damages suffered by claimant, the Court hereby makes an award to the claimant in the amount stipulated.
Award of $84.62.